Name: 1999/668/EC: Council Decision of 4 October 1999 appointing five members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1999-10-13

 Avis juridique important|31999D06681999/668/EC: Council Decision of 4 October 1999 appointing five members of the Committee of the Regions Official Journal L 265 , 04/10/1999 P. 0036 - 0036COUNCIL DECISIONof 4 October 1999appointing five members of the Committee of the Regions(1999/668/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a member and four seats as alternate members of the Committee of the Regions have become vacant following the resignations of Mr Sergio MarquÃ ©s, full member, and of Ms Carmen Ã lvarez-Arenas Cisneros, Mr IsaÃ ­as LÃ ³pez Andueza, Mr Leonardo VerdÃ ­n Bouza and Mr JosÃ © MarÃ ­a Aracama Yoldi, alternate members, as notified to the Council on 19 August 1999 and 13 September 1999,Having regard to the proposals from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleThe following shall be appointed:(a) full member of the Committee of the Regions:Mr Vicente Alvarez Areces to replace Mr Sergio MarquÃ ©s,(b) alternate members of the Committee of the Regions:Mr JosÃ © Luis Raniero GonzÃ ¡lez Vallve to replace Mr IsaÃ ­as LÃ ³pez Andueza, Mr Manuel Cobo Vega to replace Ms Carmen Ã lvarez-Arenas Cisneros, Mr Jaime Hevia Ruiz to replace Mr Leonardo VerdÃ ­n Bouza, Mr Francisco Iribarren Fentanes to replace Mr JosÃ © MarÃ ­a Aracama Yoldi,for the remainder of the current term of office, which runs until 25 January 2002.Done at Luxembourg, 4 October 1999.For the CouncilThe PresidentK. HÃ KÃ MIES(1) OJ L 28, 4.2.1998, p. 19.